Title: Motion for Complete Non-Intercourse with Great Britain, [16 March] 1781
From: Madison, James
To: 


[16 March 1781]
Whereas in order to afford to the Virtuous individuals of G. B. an asylum from the tyranny against which these States had taken arms, and to favor the importation of such warlike stores as were necessary for the defence of the sd States, all Vessels belonging to any inhabitant or inhabitants of G. Britain bringing settlers arms ammunition or warlike Stores for the use of these [then Colonies] now United States, were, together with such Stores & the effects of such settlers, by a Resolution of the 23 of March 1776 exempted from siezure and condemnation as lawful prize, which exemption by a Resolution of the 24 of July 1776 became extended to all Vessels under like circumstances belonging to any subject or subjects of the King of G. B. And Whereas from compassion to the distresses of the Inhabitants of Bermudas and Providence or the Bahama Islands All Vessels, and all goods wares and merchandizes belonging to the said Inhabitants were by the Resolution last referred to excepted from being deemed & adjudged lawful prize, which exception as far as it relates to the inhabitants of the Bermuda Islands is still in force: And whereas the original grounds of these indulgences no longer exist; and there is also reason to apprehend that under cover thereof a clandestine trade and intercourse is carried on with the enemy by which they are the better enabled to support the burdens of the War, and prosecute the arts of seduction among the Citizens of these States as well as to give colour to their misrepresentations in Europe of a latent predilection in these States towards them; and it moreover doth not accord with the intimate connection subsisting between the United States and his M. C. Majesty that any of the subjects of the power with which they are both at war, should be regarded as friends or neutrals by the one whilst they are regarded as enemies by the other party, and the more especially as the communication resulting from their being regarded as friends or neutrals by the former may interfere with the commercial advantages of the latter, at the same time that it adds to the resources of the common enemy for protracting the war:
Resolved that all the resolutions above recited or referred to, so far as they exempt Vessels belonging to any subject or subjects of the King of G. B. bringing settlers, arms, ammunition or warlike Stores for the use of the United States or the Citizens thereof, or such warlike stores or the effects of such Settlers; or which exempt the Ships & other Vessels or the goods wares & merchandizes belonging to any inhabitant or inhabitants of the islands of Bermudas, from capture and condemnation be & they are Hereby repealed. Resolved that the Board of Admiralty or the Secretary of Marine make such alterations in the Commissions & instructions issued & the bonds taken in that department as the foregoing resolution may require.
And Whereas there is just ground to suspect that the letters of Protection which have been granted by Congress in particular instances to Citizens & inhabitants of the United States for the removal of their property from places within the dominion or possession of the Enemy have notwithstanding the precautions with which they were guarded been made subservient to a commercial intercourse with the enemy; And whereas there is equal ground to suspect that Vessels the property of subjects of the King of G. B & laden with merchandize the property of the said subjects have been imported into the United States under fraudulent clearances from places not within the dominion or possession of the Enemy:
Resolved That from & after the date hereof the United States in Congress assembled will grant no letters of protection for the purpose above mentioned; and that after the  day of  no benefit shall be claimed from any such as have been already granted.
Resolved that it be recommended to the Executives of the several States to take the most vigilant & effectual measures for detecting & suppressing such fraudulent importations.
Ordered That copies of the foregoing resolutions be transmitted to the Executives of the States, to the public Ministers of the United States, at foreig[n] Courts, & that the same be communicated to the Honble. the Minister Plenipotentiary of his Most. C. Majesty
